Exhibit BY-LAWS OF EASTERN RESOURCES, INC ARTICLE I OFFICES OFFICES 1.1Registered Office: The registered office shall be established and maintained at State of Delaware, 2711 Centerville Road, Suite 400, Wilmington 19808 and Corporate Service Company shall be the registered agent of the Corporation in charge thereof. 1.2Other Offices: The Corporation may have other offices, either within or outside the State of Delaware, at such place or places as the Board of Directors may from time to time appoint or the business of the Corporation may require, provided, however, that the Corporation’s books and records shall be maintained at such place within the continental United States the Board of Directors shall from time to time designate. ARTICLE
